Kupferman, J. P., dissents in a memorandum as follows:
Once again the criminal justice system has placed upon it an unnecessary burden.*
In 1971, the defendant pleaded guilty to the crime of sexual abuse in the first degree. He already at that time had a record going back many years, including a number of arrests for sexual crimes, and, among others, a conviction for attempted rape in the first degree in 1960. He was receiving psychiatric treatment in a hospital and was permitted to remain free on bail provided he returned to the hospital. On the day of sentencing, he appeared with counsel but then absconded.
He was later arrested in Boston and incarcerated in Massachusetts. New York State knew where he was incarcerated as of 1977 but did nothing to bring him back for sentencing. In 1982, after being arrested on unrelated charges, he was returned for sentencing, and in 1983 he was sentenced on the 1971 conviction to an indeterminate term of 0 to 5 years, nunc pro tunc, which means that the sentence had already expired at the time it was pronounced.
Suffice it to say that merely elucidating the facts answers itself.

 See, People v Hockett, 128 AD2d 393, 394 (dissent).